Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2022.

Claims 1-10 are pending and considered in this Non-Final Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2018/035603, filed on 6/1/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation of “receive a selection of a node,” and subsequently recites “display a detailed overview…for the selected nodes.”  The claim shifts from single node to plural nodes by initially requiring selection of a single node (i.e., a node) followed by a step for displaying a plurality of nodes (i.e., the selected nodes), which renders the claim scope indefinite because selecting a single node conflicts with the subsequent display of multiple selected nodes, and it’s unclear whether the claim would be infringed by selecting/displaying a single node, or whether selection/display of multiple nodes would be required, and further unclear how multiple selected nodes could be displayed in view of the preceding step for selecting only a single node. 

Claims 10 depends on Claim 9 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed system in claims 1-10 is directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-10.

In accordance with Step 2A, Prong One, claims 1-10, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

identify one or more factors for evaluating economic effectiveness of an enterprise comprising a plurality of physical nodes; 
receive data associated with each of the factors from a plurality of data sources for each of the nodes… 
determine a benchmark value for each of the factors; 
compare the data received from the plurality of data sources with the benchmark value for each of the factors; 
calculate an effectiveness score for each of the factors based on the compare; and 

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for identifying benchmark factors for evaluating economic effectiveness, which is an. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a building management enterprise system comprising: a display device; one or more processors; and one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors;” “the plurality of data sources including at least one sensor located in each of the nodes;” and “control the display device to display one or more performance indicators associated with the effectiveness score for each of the nodes” for receiving/transmitting data (e.g. “receive data associated with each of the factors from a plurality of data sources for each of the nodes;” etc.); processing data (e.g. “identify one or more factors for evaluating economic effectiveness of an enterprise comprising a plurality of physical nodes;” “determine a benchmark value for each of the factors;” “compare the data received from the plurality of data sources with the benchmark value for each of the factors;” “calculate an effectiveness score for each of the factors based on the compare;” etc.); storing data; displaying data (e.g. “display one or more performance indicators associated with the effectiveness score for each of the nodes;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a building management enterprise system comprising: a display device; one or more processors; and one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors;” “the plurality of data sources including at least one sensor located in each of the nodes;” and “control the display device to display one or more performance indicators associated with the effectiveness score for each of the nodes.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of evaluation of economic practices within a business) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0093, that “enterprise platform 400 includes one or more processing circuits 406 including one or more processors 408 and memory 410. Each of the processors '4108 can be a general purpose or specific purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable processing components. Each of the processors 408 is configured to execute computer code or instructions stored in memory or received from other computer readable media.“ As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-10 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication, 2010/0274603, hereinafter referred to as Walker) in view of Eder et al. (US Patent Application Publication, 2001/0041996).

As per Claim 1, Walker discloses a building management enterprise system comprising: a display device; one or more processors; and one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors (Walker: ¶0023), cause the one or more processors to: 

a)	identify one or more factors for evaluating economic effectiveness of an enterprise comprising a plurality of physical nodes (Walker: ¶0042-0052 and 0098-0100: See example of factors in ¶0042. The factors are used to calculate a multi-factorial score in ¶0045-0052.); 

b)	receive data associated with each of the factors from a plurality of data sources for each of the nodes, the plurality of data sources including at least one sensor located in each of the nodes (Walker: ¶0075-0076 and 0086-0087: The collection component can include or otherwise communicate with a variety of sensors, detectors or monitors capable of capturing the raw resource data together with the descriptive and energy-related information. The detection component can employ or otherwise include a plurality of detectors or sensors configured to monitor processes (including identification of process’ environmental and contextual factors within an industrial environment).); 

c)	determine a benchmark value for each of the factors (Walker: See determined benchmark values for factors used to calculate a multi-factorial score in ¶0047-0052.); 

d)	compare the data received from the plurality of data sources with the benchmark value for each of the factors (Walker: See ¶0048 where the comparison of factors is made and weighted based on the importance of each factor to the employer/enterprise.); 

e)	calculate an effectiveness score for each of the factors based on the compare (Walker: ¶0044-0045: A multi-factorial score can be calculated by weighing each factor and then adding the weighted factors. See ¶0048-0055 for an example of the comparison.); and 

Walker does not explicitly disclose; however, Eder discloses:

f)	control the display device to display one or more performance indicators associated with the effectiveness score for each of the nodes (Eder: ¶0155-0162: The application software creates, displays and optionally prints financial management reports. The primary management report, the Operational Value Map™ report, summarizes information about the elements and sub-elements of business value [effectiveness score] on the valuation date. If a comparison calculation has been completed, an Operational Value Creation report can be generated to highlight changes in the elements and sub elements of business value during the period between the prior valuation and the current valuation date.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Walker with Eder’s reports on enterprise component data because the references are
analogous/compatible since each is directed toward a platform for analyzing business processes,
and because incorporating Eder’s reports on enterprise component data in Walker would have served Walker’s pursuit of identifying associated processes and their factors in reports and graphs (See Walker, ¶0076) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Walker in view of Eder discloses the system of claim 1, wherein the one or more factors include revenue, energy efficiency, equipment efficiency, waste management, and regulatory compliance (Walker: ¶0028 and Claim 7: Manufacturers could optimize operations by analyzing sustainability factors that’ll minimize their overall energy, environmental impact while maintaining regulatory compliance).

As per Claim 3, Walker in view of Eder discloses the system of claim 1, wherein the plurality of data sources further include at least one sales data repository, enterprise resource planning repository, equipment maintenance repository or regulatory compliance repository (Walker: ¶0077 and 0085-0087: Resource components (e.g. water, air, gas, electric repository) store and track energy resources related to environment and regulatory compliance. The collection component can include or otherwise communicate with a variety of sensors, detectors or monitors capable of capturing the raw resource data together with the descriptive and energy-related information.).

As per Claim 4, Walker in view of Eder discloses the system of claim 1, wherein the instructions further cause the one or more processors to calculate a weightage for each of the one or more factors based on one or more priorities of the enterprise (Walker: ¶0044-0045: A multi-factorial score can be calculated by weighing each factor and then adding the weighted factors. See ¶0048-0055 for an example of the calculation and how the weight is determined based on the importance of the factor to the employer/enterprise.).

As per Claim 5, Walker in view of Eder discloses the system of claim 4, wherein each of the one or more factors contribute to the effectiveness score based on the weightage for each of the one or more factors (Walker: ¶0044-0045: A multi-factorial score can be calculated by weighing each factor and then adding the weighted factors.).

As per Claim 6, Walker in view of Eder discloses the system of claim 5, wherein each of the one or more factors include a plurality of sub-factors (Walker: 0071, 0075-0076: Both processes and sub-processes can be monitored for environmental and contextual factors. Examiner notes that factors associated with sub-processes are sub-factors.).

As per Claim 7, Walker in view of Eder discloses the system of claim 6.

Walker does not explicitly disclose; however, Eder discloses wherein the instructions further cause the one or more processors to determine a maximum score for each of the sub-factors, wherein a total sum of the maximum scores for the sub-factors correspond to the weightage of the factor (Eder: ¶0104-0110: For the sub-element being analyzed a normalized value can be calculated according to the maximum positive data value for the sub-elements. The normalized values are inputted into the algorithm (i.e. Kohonen network) to compute a normalized composite value corresponding to the weights of each element (See Formula 3).)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Walker with Eder’s analysis of enterprise component data because the references are
analogous/compatible since each is directed toward a platform for analyzing business processes,
and because incorporating Eder’s analysis of enterprise component data in Walker would have served Walker’s pursuit of effectively calculating a score based on individually weighed factors (See Walker, Abstract) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Walker in view of Eder discloses the system of claim 1.

Walker does not explicitly disclose; however, Eder discloses wherein the instructions further cause the one or more processors to: identify desired data for evaluating each of the one or more factors; compare the received data with the desired data to determine missing data; and control the display device to display a recommendation to configure one or more additional data sources to generate at least some of the missing data (Eder: ¶0086-0087 and 0091: The software evaluates the components or subcomponents to determine if there is any missing data in the required/desired periods by comparing the values for the components. Following the identification of the missing data, the software prompts the user for the data source location to update the missing data.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Walker with Eder’s fulfillment of enterprise component data because the references are
analogous/compatible since each is directed toward a platform for analyzing business processes,
and because incorporating Eder’s fulfillment of enterprise component data in Walker would have served Walker’s pursuit of effectively employing data for simulation, planning and forecasting (See Walker, ¶0077) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Walker in view of Eder discloses the system of claim 1.

Walker does not explicitly disclose; however, Eder discloses wherein the performance indicators are presented on an interactive dashboard, and the instructions further cause the one or more processors to: receive a selection of a node from among the plurality of nodes; and control the display device to display a detailed overview of the performance indicators for the selected nodes (Eder: ¶0155-0162: The application software creates, displays and optionally prints financial management reports. The primary management report, the Operational Value Map™ report, summarizes information about the elements and sub-elements of business value on the valuation date. If a comparison calculation has been completed, an Operational Value Creation report can be generated to highlight changes in the elements and sub elements of business value during the period between the prior valuation and the current valuation date. The report selection data window gives the user the option of which report to display and which relationships between nodes to be analyzed in the report.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Walker with Eder’s reports on enterprise component data because the references are
analogous/compatible since each is directed toward a platform for analyzing business processes,
and because incorporating Eder’s reports on enterprise component data in Walker would have served Walker’s pursuit of identifying associated processes and their factors in reports and graphs (See Walker, ¶0076) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Walker in view of Eder discloses the system of claim 9.

Walker does not explicitly disclose; however, Eder discloses wherein the instructions further cause the one or more processors to: receive a selection of another node for comparing the performance indicators of the selected nodes; and control the display device to display a comparison of the performance indicators for the selected nodes (Eder: ¶0155-0162: The application software creates, displays and optionally prints financial management reports. The primary management report, the Operational Value Map™ report, summarizes information about the elements and sub-elements of business value on the valuation date. If a comparison calculation has been completed, an Operational Value Creation report can be generated to highlight changes in the elements and sub elements of business value during the period between the prior valuation and the current valuation date. The report selection data window gives the user the option of which report to display and which relationships between nodes to be analyzed in the report.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Walker with Eder’s reports on enterprise component data because the references are
analogous/compatible since each is directed toward a platform for analyzing business processes,
and because incorporating Eder’s reports on enterprise component data in Walker would have served Walker’s pursuit of identifying associated processes and their factors in reports and graphs (See Walker, ¶0076) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warner et al. (US 2017/0052536): Methods for system management and corresponding systems and computer-readable mediums. A method includes detecting, in the management system, a fault condition in a management system device during au analysis period.
Singh et al. (US 2016/0162917): A method and system for determining and improving the engagement between a customer and a company offering products and/or services is disclosed. As part of the process, a customer engagement score (“CES”) is calculated. The CES is a composite number that is used to measure how engaged and loyal a company's customers are. Each customer has their unique CES based on activity, relationship, usage of company product and services, rewards and their emotional and rational engagement with the company. Based on the CES, at least one recommended action to improve customer engagement is provided.
Miller et al. (US 2010/0235206): The present invention provides a multifunctional building panel which may comprise a sensor to measure an interior condition and an exterior condition and generate a signal in response, along with systems and methods for designing, optimizing and constructing modular buildings, including buildings constructed at least in part of multifunctional building panels, by utilizing a priority distribution ranking as an optimization constraint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683